Per Curiam.
There has been a total disregard of the practice required by section 2545 of the Code of Civil Procedure in respect to decisions, exceptions to findings or refusals to find, and the judgment or decree from which this appeal has been taken. No decision in writing, stating separately the facts found and the conclusions of law, has been signed by the surrogate and filed in his office. No exceptions have been filed in the surrogate’s office or taken by appellant’s counsel to any finding or ruling, or to any refusal to find or rule. These things are required by said section.
The appeal from the decree or order brings up for review “ each decision to which an exception has been duly taken by the appellant as prescribed in this section.”
It is apparent, therefore, that we are presented with nothing which we can review in the absence of any decision or exception, and the appeal must be dismissed. Benjamin v. Allen, 35 Hun, 115; Enos v. Eigenbrodt, 32 N. Y., 444 ; Code, §§ 992-3-4, 996; Sisson v. Cummings, 35 Hun, 22.
Appeal dismissed, with costs.